DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  3–4  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a limitation of “the at least one slit-shaped vent includes at least two slit-shaped vents.” It is unclear if each of “the at least one slit-shaped vent includes at least two slit-shaped vents” or the “slit portion” includes “at least two slit shaped vents.” For the purpose of examination, the limitation is interpreted as that the “slit portion” includes at least two slit shaped vents. 
Claim 4 is indefinite because it depends from claim 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 1–4, 7, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Day, US 2015/0020345 A1 (“Day”) in view of Salisian, US 6,305,048 B1 (“Salisian”). 
Claims 5–6, 8–14 are rejected under 35 U.S.C. 103 as being obvious over Day in view of Salisian and Conrad, US 2014/0237766 A1 (“Conrad”). 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Day in view of Salisian, Conrad and Lee, US 5,991,969 A (“Lee”). 
Claims 17 are rejected under 35 U.S.C. 103 as being obvious over obvious over Day in view of Salisian and Rittmueller et al., US 6,052,863 A (“Rittmueller”). 
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Day in view of Salisian and Lee. 
Regarding Claim 1:
Day discloses a backpack dust collector (i.e., wearer comfort backpack vacuum 11). Day Fig. 3, [0021]. The backpack dust collector 11 comprises a housing (i.e., upper canister portion 17 and a depending lower motor compartment 19). Id. at Fig. 3, [0022]. The housing 17 and 19 includes a suction port (i.e., opening 29). Id. The housing 17 and 19 includes a dust colleting chamber (i.e., open interior 21) connection to the suction port 29 and configured to accommodate a dust collecting bag (i.e., cloth shake-out bag 28). Id. at Fig. 3, [0024]. The housing 17 and 19 includes a motor chamber (i.e., depending lower motor compartment 19) connected to the dust collecting chamber 21 and accommodating a motor (i.e., vacuum motor 31). Id. at Fig. 3, [0023]. The motor chamber 19 also comprises a motor case (i.e., the case of motor 31) that encase and supports the motor. Id. at Fig. 3, [0023]. It is noted here that Day discloses that its motor 31 is of conventional design and is commercially available. A person of ordinary skill in the art understand that it is common for commercially available motor to be contained in a case for protection or brand recognition purposes. The housing 17 and 19 includes an exhaust port (i.e., exhaust outlet 32) configured to discharge air from an area of the motor chamber exterior to the motor case (i.e., the area within motor chamber 19 and outside motor case of motor 31). Id. Day discloses that the backpack dust collector 11 comprises a slit portion in a flow path between the area of the motor chamber 19 exterior to the motor case of motor 31 and the exhaust port 32 and including at least one slit-shaped vent (see annotated Fig. 3) configured such that the air from the area of the motor chamber 19 exterior to the motor case of motor 31 passes through the at least one slit-shaped vent. Id. at Fig. 3. 

    PNG
    media_image1.png
    713
    638
    media_image1.png
    Greyscale


Day does not disclose that the motor chamber 19 accommodates a fan. Day also does not disclose that the backpack dust collector 11 comprises a noise-absorbing member in a flow path  between the at least one slit-shaped vent and the exhaust port 32.
In the analogous art of backpack suction cleaners, Salisian discloses a backpack blower with a motor chamber accommodating a motor 50 and a fan (i.e., impeller 40). Salisian Fig.2, cols. 3–4, ll. 65–3. Salisian also discloses that the combination of motor and impeller is known in the art to provide power transfer. Id. at Fig. 2, col. 4, ll. 56–60. Additionally, Salisian discloses that the backpack blower comprises a noise-absorbing member (i.e., sound adsorbing layer 60) disposed in a flow path between a motor 50 and an exhaust port (i.e., an air exit plenum 70). Id. at Fig. 3, col. 4, ll. 7–12. Salisian discloses that such arrangement is common practice in sound absorbing structures. Id. It would have been obvious to include Salisian’s fan 40 and noise-absorbing member 60 in Day’s backpack dust cleaner as such arrangement is known as common practice in the backpack suction cleaner art. With this modification, Salisian’s fan 40 would be accommodated in Day’s motor chamber 19 and Salisian’s noise-adsorbing member 60 would be located between Day’s motor 31 and the exhaust port 32 as disclosed by Salisian. It is noted here that Salisian’s noise-absorbing member 60 would also be in a flow path between the at least one slit-shaped vent of Day and Day’s exhaust port 32. 

    PNG
    media_image2.png
    758
    602
    media_image2.png
    Greyscale

Regarding Claim 2:
Modified Day discloses the backpack dust collector according to claim 1. The noise-absorbing member 60 faces the at least one slit-shaped vent. Salisian Fig. 2. 
Regarding Claim 3:
Modified Day discloses the backpack dust collector according to claim 1. The at least one slit-shaped vent includes at least two slit-shaped vents (i.e., as shown in annotated figure above, the slit-shaped vents have a left and right portion). Day annotated Fig. 3. The noise-absorbing member 60 faces each of the at least two slit-shaped vents. Id. 
Regarding Claim 4:
Modified Day discloses the backpack dust collector according to claim 3. A longitudinal direction of the each of the at least two slit-shaped vents corresponds to a right-and-left direction of the backpack dust collector. A widthwise direction of the each of the at least two slit-shaped vents corresponds to an up-and-down direction of the backpack dust collector. The at least two slit-shaped vents are aligned in the up-and-down direction.
It is noted that the term “left,” “right,” “up” and “down” are interpreted to describe potential relations of the respective components according to the instant disclosure. Spec. dated Mar. 02, 2020 (“Spec.”). 

    PNG
    media_image3.png
    776
    1045
    media_image3.png
    Greyscale

Regarding Claim 5 (depends on claim 1):
Modified Day does not explicitly disclose that a distance between the at least one slit-shaped vent and the noise-absorbing member is shorter than a distance between the at least one slit-shaped vent and the exhaust port. 
Regarding Claim 6 (depends on claim 5):
Modified Day does not explicitly disclose that the distance between the at least one slit-shaped vent and the exhaust port is at least two times longer than the distance between the at least one slit-shaped vent and the noise-absorbing member.
In the analogous art of portable dust cleaner with noise-adsorbing members, Conrad discloses a dust cleaner with a suction motor housing 12. Conrad Fig. 4, [0024]. Conrad further discloses that that sound adsorbing material may be provided in the motor housing with a plurality of different sound absorbing materials to prevent noise from escaping the motor house. Id. at Fig. 64, [0024]. More specifically, Conrad discloses a motor shroud 17135 that is attached to the motor housing and covers the vent (i.e., air exits 17141). Id. at Fig. 64, [0264]. It would have been obvious to further modify Day to position a sound absorbing should as discloses by Conrad to cover the at least one slit-shaped vent of Day so that noise does not escape Day’s motor housing 19. With this modification, the at least one slit-shaped vent of Day and the noise-absorbing member of Conrad would be adjacent to each other (i.e., the distance would be close to zero), and it would have been obvious that the distance between the vent and the noise adsorbing member is two times shorter than the distance between the vent and the exhaust port. 
Regarding Claim 7:
Modified Day discloses the backpack dust collector according to claim 1. The at least one slit-shaped vent is formed in at least part of the housing (i.e., vent is disposed on a partition wall of the motor chamber 19). Day annotated Fig. 3. 
Regarding Claim 8 (depend on claim 1):
Modified Day discloses the backpack dust collector according to claim 1. The housing includes a base housing and a plate connected to the base housing. The flow path between at least one slit-shaped vent and the exhaust port is defined between the base housing and the plate. Day annotated Fig. 3.
Regarding Claim 9 (depend on claim 8):
Modified Day discloses the backpack dust collector according to claim 8. The base housing includes a recessed portion that is recessed rearward. Day annotated Fig. 3. The plate covers an opening of the recessed portion. Id. The flow path is between an inner surface of the recessed portion and a rear surface of the plate. Id. The noise-absorbing member is fixed to the inner surface of the recessed portion and the rear surface of the plate. As discussed in claims 5 and 6, the noise adsorbing member would be a shroud covering the vent and the surrounding areas, i.e., in a way similar to the shroud 17135 covers the vent 17141 and the surround area. Conrad Fig. 64, [0264]. It would have been obvious that the shroud would be fixed to the rear surface of the plate so that it completely covers the vents. 

    PNG
    media_image4.png
    764
    914
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    758
    752
    media_image5.png
    Greyscale

Regarding Claim 10:
Modified Day discloses the backpack dust collector according to claim 9. The housing is configured such that, when the housing carried on an operator's back, the plate faces the operator's back as the plate is adjacent to the harness. Day Fig. 3. 
Regarding Claim 11:
Modified Day discloses the backpack dust collector according to claim 9. The at least one slit-shaped vent is in the base housing, and the noise-absorbing member faces the at least one slit-shaped vent (see annotated Fig. 3 in claim 9).
Regarding Claim 12:
Modified Day discloses the backpack dust collector according to claim 9. The flow path extends in an up-and-down direction of the backpack dust collector. The exhaust port is defined by a lower end portion of the inner surface of the recessed portion and a lower end portion of the rear surface of the plate. Day annotated Fig. 3. 

    PNG
    media_image6.png
    756
    756
    media_image6.png
    Greyscale

Regarding Claim 13:
Modified Day discloses the backpack dust collector according to claim 8. The slit portion is in the base housing (i.e., see annotated Fig. 3 in claim 8). Day, annotated Fig. 3. 
Regarding Claim 14:
Modified Day discloses the backpack dust collector according to claim 13. The housing is configured such that, when the housing is carried on an operator's back, the plate faces the operator's back, the vent faces laterally, and the exhaust port faces downward. Day annotated Fig. 3. It is noted here that the vent as shown in Fig. 3, is obliquely disposed relative to the downward direction. Therefore, it would have been obvious that a portion of the vent would face laterally. 

    PNG
    media_image7.png
    793
    626
    media_image7.png
    Greyscale


Regarding Claim 15 (depends on claim 8):
Modified Day does not disclose that the slit portion is provided to a slit member that is attachable to and detachable from the base housing.
In the analogous art of noise adsorbing dust cleaner, Lee discloses an exploded perspective view of a dust collector 1 where the slit portion 13 is detached from the base housing (i.e., front casing 20) and an assembled view of the same dust collector 1 where the slit portion 13 is attached to the base housing 20. It would have been obvious for the slits in modified Day to be attachable and detachable the same way as disclosed by Lee as such design is recognized in the noise absorbing dust collector as being suitable for vents. Additionally, a person of ordinary skill in the art would be motivated to attach and detach the slits for cleaning purposes. 
Regarding Claim 16:
Modified Day discloses the backpack dust collector according to claim 1. The noise-absorbing member 60 includes a porous member (i.e., orifices 62). Salisian Fig.2, col. 4, ll. 7–11. 
Regarding Claim 17 (depends on claim 16):
Modified Day does not disclose that the noise-absorbing member includes an open-cell porous member.
In the analogous art of noise absorbing material for dust collectors, Rittmueller discloses a noise absorbing open cell polyether polyurethane foam with pores. Rittmueller col. 3, ll. 36–44 and claim 4. It would have been obvious for modified Tahara’s noise absorbing member 281 or 282 to be a open-cell porous member as disclosed by Rittmueller because such material is recognized in the art as being suitable to use as noise absorbing materials. 
Regarding Claim 18:
Modified Day discloses the backpack dust collector according to claim 1. The noise-absorbing member is disposed in a flow path between the motor chamber and the vent (i.e., see annotated Fig. 3 in claims 8 and 9. 
Regarding claim 19 (depend from claim 1):
Modified Day does not exility disclose a damper around the motor case and configured to absorb noise generated by the motor. 
In the analogous art of vacuum cleaners, Lee discloses a damper (i.e., motor packing member 50) around the motor case 10 and configured to absorb noise generated by the motor. Lee Fig. 2, col. 4, ll. 38–41. It would have been obvious to include Lee’s damper 50 around Day’s motor 31 case to absorb noise as such design is recognize in the art as being suitable to absorb motor noise. 
Regarding claim 20 (depend from claim 1):
Modified Day discloses that the fan is not encased by the motor case as Salisian’s fan 40 is not encased by motor 50 as shown in Fig. 1. Salisian Fig. 1.
Response to Arguments
Claim Objections
The examiner withdraws the claim objection. 
Claim Rejections - 35 USC § 103 based on Tahara and Lee
The examiner withdraws the 35 U.S.C. 103 rejection based on Tahara and Lee. Therefore, applicant’s argument with regard to Tahara and Lee is moot. 
Claim Rejections - 35 USC § 103 based on Day and Salisian
The applicant submits that the rejection based on Day and Salisian has two incorrect factual premises. Applicant Rem. dated Feb. 22, 2022 (“Applicant Rem.”) p. 9. The applicant argues that there is no support in Day showing a “slit-shaped vent” at the location asserted by the Examiner. Id. at p. 10. The applicant further argues that there is no support in Salisian regarding a vent at the Examiner’s asserted location. Id. 
The examiner does not find applicant’s argument persuasive. It is noted here that while Day does not spell out “a slit-shaped vent,” a slit-shaped vent is clearly shown in Day’s Drawing, which is reproduced below in close-up view. Drawings can be used as prior art. MPEP 2125(I). 


    PNG
    media_image8.png
    471
    756
    media_image8.png
    Greyscale

Additionally, it is pointed out here that the term “vent” by definition is an opening that allows air, gas, or liquid to pass out of or into a confined space. Salisian shows a vent allows air flow to path from motor 50 to the space where drive pulley 51 is located, a close-up view is provided below. Additionally, it is noted here that the rejection would still be valid even if the applicant were to successfully argue that there is no vent in Salisian, because Day already established the limitation of a “slit-shaped vent,” Salisian is included for the noise absorbing member in a flow path from a motor case to the exhaust. 

    PNG
    media_image9.png
    524
    581
    media_image9.png
    Greyscale

New Claims
New claims are rejected in view of prior art provided above. Please refer to details in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776